Name: 79/393/EEC: Commission Decision of 29 March 1979 on the refusal to accept the scientific character of an apparatus described as 'Digital microcomputer system PDP-11V03-F-VT 55'
 Type: Decision_ENTSCHEID
 Subject Matter: information and information processing;  tariff policy;  mechanical engineering
 Date Published: 1979-04-12

 Avis juridique important|31979D039379/393/EEC: Commission Decision of 29 March 1979 on the refusal to accept the scientific character of an apparatus described as 'Digital microcomputer system PDP-11V03-F-VT 55' Official Journal L 093 , 12/04/1979 P. 0053 - 0053 Greek special edition: Chapter 02 Volume 7 P. 0207 COMMISSION DECISION of 29 March 1979 on the refusal to accept the scientific character of an apparatus described as "Digital microcomputer system PDP-11V03-F-VT 55" (79/393/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational scientific and cultural materials (1), Having regard to Commission Regulation (EEC) No 3195/75 of 2 December 1975 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (2), and in particular Articles 4 and 5 thereof, Whereas, by letter dated 25 September 1978, the German Government requested the Commission to invoke the procedure laid down in Articles 4 and 5 of Regulation (EEC) No 3195/75 in order to determine whether or not the apparatus described as "Digital microcomputer system PDP-11V03-F-VT 55", used for on-line data processing with subsequent very rapid Fourier transform in the case of nuclear spin resonance investigations of ferromagnetic nickel monocrystals, should be considered as a scientific apparatus and, if the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 4 (5) of Regulation (EEC) No 3195/75, a group of experts composed of representatives of all the Member States met on 7 February 1979 within the Committee on Duty-Free Arrangements to examine this particular case; Whereas this examination shows that the apparatus in question is an ordinary type of data-processing computer possessing no specific characteristics which make it specially suited to pure scientific research ; whereas it can perhaps be used in many fields of data processing ; whereas its use in this particular case cannot in itself give it the character of a scientific apparatus specially suited to pure scientific research ; whereas it therefore cannot be regarded as a scientific apparatus, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Digital microcomputer system PDP-11V03-F-VT 55" is not considered to be a scientific apparatus. Article 2 This Decision is addressed to the Member States. Done at Brussels, 29 March 1979. For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 184, 15.7.1975, p. 1. (2)OJ No L 316, 6.12.1975, p. 17.